In an action to recover damages for personal injuries and injury to property sustained in a motor vehicle accident, defendant appeals from an order of the Supreme Court, Kings County (Pino, J.), entered December 7, 1981, which granted plaintiffs’ motion to set aside the jury verdict in his favor and ordered that the action be restored to the Trial Calendar. Order reversed, without costs or disbursements, plaintiffs’ motion is denied, the verdict is reinstated and the case is remitted to Trial Term for entry of a judgment in favor of defendant. Plaintiffs’ version of how the automobile accident occurred was incongruent with defendant’s version. The jury found defendant’s story more believable. We find the evidence was sufficient to sustain the jury’s verdict (see Durante v Frishling, 81 AD2d 631; Winter v Rickman, 26 AD2d 842). Consequently, the jury’s verdict should not have been set aside. Damiani, J. P., Mangano, Gibbons and Boyers, JJ., concur.